Citation Nr: 1744647	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-30 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Coast Guard from November 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for bilateral hearing loss.  The Veteran timely appealed that decision.

The Veteran testified at a videoconference hearing before the undersigned in October 2016; a transcript of that hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's bilateral hearing loss is etiologically related to in-service noise exposure.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In light of the Board's favorable decision to grant service connection for bilateral hearing loss, no discussion of VA's duties to notify and assist is necessary for this issue.

II.  Applicable Law

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Certain chronic diseases, including sensorineural hearing loss, may generally be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A.     §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under  38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where a Veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

III.  Analysis

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He contends that he developed the condition as a result of his period of active duty service as a Machinery Technician.  The Veteran's military occupational specialty (MOS) also confirms that of a Machinery Technician. 

Service treatment records, namely an examination report dated in May 1972, shows normal hearing on entrance and the absence of hearing aids.  The Veteran's hearing was also within normal limits at the time of separation.  

At the October 2016 videoconference hearing, the Veteran testified that he experienced hearing loss in 1974.  The Veteran testified that while in service, he worked in a noisy environment, in an engine room with generators, boilers, and other auxiliary equipment.  He also testified that no hearing protection was provided.  The Veteran also recalled having to ask people to repeat what they were saying.  The Veteran reported that he sought treatment at a VA clinic in the early 1980s and mentioned that he was having difficulty hearing.  The Veteran stated that the doctor told him that he "would not do anything about that."  Upon a thorough review of the record, the Board notes that there are examination reports dated in the 1980s, but there is no mention of hearing loss.

Following service, the Veteran worked as a nursing assistant, a clerk in an office, and most recently, in the retail industry. 

The Veteran was afforded VA examinations in July 2011 and October 2016.  Although it has already been conceded that the Veteran suffered noise exposure for VA purposes, and the Veteran has been service connected for tinnitus, the Board notes that the audiograms revealed puretone thresholds as follows:

Puretone thresholds, in decibels, from audiometric testing in the July 2011 examination, for the frequencies of interest, in Hertz, were as follows:  


HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
35
55
70
70
57.5
LEFT
20
30
45
55
37.5

Speech recognition scores based on the Maryland CNC Test were 96 percent in the right ear and 100 in the left ear.

In the July 2011 report, the audiologist, S.M., stated that it was less likely as not that the hearing loss was related to military noise exposure, citing that noise induced hearing loss occurs immediately and that there was no scientific support for delayed onset hearing loss.  

Puretone thresholds, in decibels, from audiometric testing in the October 2016 examination, for the frequencies of interest, in Hertz, were as follows:   


HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
40
65
75
70
62.5
LEFT
40
40
50
55
46.25

Speech recognition scores based on the Maryland CNC Test were 72 percent in the right ear and 84 in the left ear.

In the October 2016 report, the audiologist, T.H., stated that it was at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was related to his military service based on the history of in-service exposure to high intensity noise without the use of hearing protections.  The audiologist also reported that the Veteran had no other noise history.  

Additionally, the Veteran is competent to report in-service noise exposure, that he experienced difficulties hearing soon after leaving service, and that he has experienced hearing difficulties since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Board finds his reports of in-service noise exposure to be credible as such are consistent with the type and circumstances of his military service, to include his duties as a machine technician.  38 U.S.C.A.              § 1154(a) (West 2014).  Additionally, the Board notes that the RO granted service connection for tinnitus on that basis.  

In short, the Veteran's testimony combined with the VA medical opinion in October 2016 sufficiently counters the negative July 2011 VA opinion.  The July 2011 examiner opined that the Veteran's bilateral hearing loss was not due to noise exposure because it was later onset.  However, even if there was no hearing loss upon separation, that does not necessarily mean there was no acoustic trauma during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In addition, it has been conceded that the Veteran had in fact suffered acoustic trauma, enough to damage the auditory system and cause tinnitus.  In view of that and with the resolution of reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


